The opinion of the court was delivered by
Dennison, J.:
This is an action brought in the district court of Crawford county, Kansas, against appellant, Cropper, for'selling intoxicating liquors in violation of law, and for keeping a place where such liquors are unlawfully kept for sale, and where per- , sons are permitted to assemble for the purpose of drinking intoxicating liquors as a beverage. The information contained two counts — the first for selling, and the second for keeping the place. The information was verified by the county attorney upon information and belief, and filed with the, informa’tion was *246the affidavit of one Phillips, verified before the county attorney. Cropper was aquitted upon the first count, and found guilty upon the second count. He alleges error in said conviction,' and brings the case here for review.
The first error complained of is that the court overruled a motion to quash the second count of the information. A thorough examination of the record fails to disclose any motion to quash the information or any ruling thereon, and the motion for a new trial does not allege the overruling of such motion as one of the causes for which a new trial should be granted. Therefore we cannot say that the court erred in overruling a motion to quash the information. "We may say, however, that an information verified by the county attorney upon information and belief is a sufficient verification for every purpose, except merely for the purpose of issuing a warrant for the arrest of the defendant. (The State v. Blackman, 32 Kan. 615.) No attack was made upon the warrant, either by motion to quash or to discharge from arrest. The defendant below objected to the introduction of any testimony under the second count of the information, for. the reason that it does not state a public offense, for the further reason that the section of the statute which permitted the county attorney to take testimony had been declared unconstitutional by the supreme court of this state, and that there was no sufficient Verification to this complaint to put this defendant upon trial. for this offense. The same question was raised in the motion in arrest of judgment. None of these objections is sufficient to question the validity of the verification of the information by the county attorney under section 12 of the prohibitory law of *2471881. In The State v. Blackman, supra, our supreme court says:
“And an information thus verified is not subject to a motion to set it aside or to quash it merely because of the supposed insufficiency of the verification ; nor may the case be dismissed or the judgment arrested or a new trial granted for any such reason. . . . ”
The information filed in this case is sufficient for every purpose except for the issuance of the warrant, and the county attorney had in mind the keeping by said Cropper of the place in the one-story building described in the information.
The other assignments of error relate to the introduction of testimony and motions to strike out testimony. A careful examination of the testimony fails to disclose any material error prejudicial to the rights of the appellant; nor is any question raised of sufficient importance to justify an extended opinion upon it.
Perceiving no material error prejudicial to the rights of the appellant, the judgment of the district court is affirmed.
All the Judges concurring.